Citation Nr: 0833940	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
active military service.

2.  The veteran's bilateral hearing loss, however, is not 
related to his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Factual Background and Analysis

The veteran in this case contends that his bilateral hearing 
loss is related to service.  In particular, the veteran 
asserts that he sustained bilateral hearing loss as a result 
of exposure to aircraft and heavy equipment noise while 
serving in the Air Force.

The Board has reviewed the evidence of record.  Service 
personnel records (SPRs) revealed that the veteran's military 
occupation specialty was "60330," apprentice vehicle 
operator.  Service treatment records (STRs) associated with 
the claims file showed no evidence of a hearing loss 
disability as contemplated by the rating schedule.  See 38 
C.F.R. § 3.385.  There is also no evidence showing a hearing 
loss disability within one year after discharge from service.    

The first pertinent post-service treatment note is not dated 
until June 2007, over three decades after discharge from 
service.  The veteran was afforded a VA Compensation and 
Pension (C&P) Examination at that time to assess the severity 
of his claimed bilateral hearing loss disability.  The 
audiologist reviewed the veteran's claims file and noted that 
he had normal hearing upon separation from service.  The 
veteran stated that he was exposed to aircraft and heavy 
equipment noise in service, and that following service, he 
was employed in the manufacturing sector.  Audiometric 
testing yielded the following puretone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
65
65
LEFT
20
20
20
50
60

Speech recognition scores using the Maryland CNC word lists 
were 94 percent in the right ear and 94 percent in the left 
ear.  

The VA audiologist noted that the puretone audiometry results 
indicated normal hearing for the low to mid frequencies with 
a moderately severe sloping high frequency sensorineural 
hearing loss bilaterally.  The audiologist opined that the 
veteran's bilateral hearing loss disability was not related 
to his military service.  

In support of this conclusion, the audiologist pointed out 
that exposure to impulse sounds or continuous exposure can 
cause a temporary threshold shift that disappears within 16 
to 48 hours after exposure to loud noise.  However, the 
audiologist noted that if hearing does not completely recover 
following a temporary threshold shift, permanent hearing loss 
exists.  In the veteran's case, the audiologist observed that 
the veteran had a normal audiogram in service subsequent to 
the exposure to loud noise as well as post-service noise 
exposure.  The audiologist reiterated these conclusions in an 
addendum dated August 2007.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The veteran's STRs are negative for 
a hearing loss disability as contemplated by the rating 
schedule and there is no evidence of such a disability within 
one year after discharge from service.  Rather, the first 
pertinent evidence of record is not dated until June 2007, 
over 30 years after discharge from service.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the lapse of over three decades between active service 
and the first evidence of a hearing loss disability as 
contemplated by the rating schedule is evidence against the 
veteran's claim.  Furthermore, although the veteran currently 
has a bilateral hearing loss disability, the weight of the 
probative evidence does not link this disability to his 
period of active service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
difficulty hearing conversations, but the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his bilateral hearing loss 
disability.

Aside from the veteran's own statements regarding the 
etiology of the bilateral hearing loss disability, there is 
no probative medical evidence of record linking this 
disability to the veteran's period of service and service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
On the contrary, the Board finds the June 2007 audiological 
examination and subsequent addendum to be highly probative 
evidence concerning the issue on appeal.  The VA audiologist 
reviewed the veteran's claims file.  The audiologist also 
provided a thorough opinion based on her clinical expertise 
and a review of the evidence of record in which she found 
that the veteran's bilateral hearing loss disability was not 
related to his period of active service, particularly where, 
as here, the veteran's hearing was normal on separation from 
service and the evidence of record also showed that the 
veteran was engaged in manufacturing work following discharge 
from service.  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent evidence showing a diagnosis of 
bilateral sensorineural hearing loss, but there is no 
probative medical evidence to link this condition, which was 
diagnosed many years after service, to the veteran's period 
of active service.  Accordingly, the Board concludes that the 
veteran's claim for service connection must be denied on both 
direct and presumptive bases.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in March 2007 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in March 2007, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA examination in 
connection with the claim.    
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


